DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 recites, inter alia, wherein the light switching operation includes an operation of moving the operation element in a first direction while irradiating the low beam in the manual mode to switch to the high beam and an operation of moving the operation element in a second direction while irradiating the high beam in the manual mode to switch to the low beam..
Claims 3-9 and 11-13 are objected to as being allowable based on dependency on an objected to base claim.
Claim 10 recites, inter alia, wherein the setting operation part is an operation part for setting validity and invalidity of the manual mode, the first auto mode, and the second auto mode, and wherein the control unit switches the modes among the modes set to be valid by using the setting operation part when the control unit determines that the mode switching operation is performed.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.A/           Examiner, Art Unit 2875        


/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875